                      Case 1:18-cv-00158-SWS Document 15 Filed 10/03/18 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                    for the

                                                            District of Wyoming \zj

                   Berenergy Corporation )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiffs)
                                v. ( Civil Action No.                                                      cf£
               Bureau of Land Management

                                                                       )
                                                                       )
                                                                       )
                           Defendants) )


                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name am
                                          Bureau of Land Management
                                          United States Department of the Interior
                                      Attn: Duane Spencer
                                       5353 Yellowstone Road
                                       Cheyenne, WY 82009



          A lawsuit has been filed against you.


          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: ^, .
                                       Darin B. Scheer, Wyo. Bar No. 6-3558
                                       Keith Burron, Wyo. Bar No. 5-2884
                                       CROWLEY FLECK PLLP
                                       111 W 2nd St, Suite 220
                                       Casper,WY 82601


          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




                                                                                CLERK OF COURT


Date:                         i'/           /.T1              /    /       'r   ^    i'^
                                                                                       Signature of Clerk or Deputy Clerk
Case 1:18-cv-00158-SWS Document 15 Filed 10/03/18 Page 2 of 2
